Citation Nr: 1136515	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  93-27 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether entitlement to Department of Veterans Affairs benefits is barred as a result of the character of discharge.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant had active duty from January 1974 to July 1975; his discharge was under other than honorable conditions.

This matter came to the Board of Veterans' Appeals (Board) from a November 1991 administrative decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The appellant testified at a RO hearing in May 1993; the transcript is of record.

In a July 2009 decision, the Board determined that the character of the appellant's service from January 5, 1974, to July 2, 1975 precludes entitlement to VA benefits.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2010 Court Order, this matter was remanded for compliance with an October 2010 Joint Motion for Remand (JMR).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his April 1991 claim for disability compensation, the appellant stated that he was treated at the East Orange, New Jersey VA Medical Center (VAMC) for "right leg rasie" in 1977 and for alcoholism in 1991.  In April 1991, VA requested the appellant's records from the East Orange VAMC, and noted "1977" but did not otherwise provide treatment dates.  In June 1991, a September 1990 VA outpatient treatment record was associated with the record which reflects treatment for an earache.  Per the JMR, it was determined that an additional attempt needs to be made to obtain the appellant's VA treatment records.  38 C.F.R. § 3.159(e) (2010).  Thus, the entirety of the appellant's VA outpatient treatment records should be requested from the East Orange VAMC for the period January 1, 1977, to the present.

The appellant is apparently in receipt of Social Security Administration (SSA) disability benefits.  As it is not known whether such records could prove relevant to the claim on appeal, such records should be requested and associated with the claims folder.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Request the appellant's treatment records from the East Orange VAMC for the period January 1, 1977, to the present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request the entirety of the appellant's records from the SSA.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above, the RO should readjudicate the issue of whether entitlement to VA benefits is barred as a result of the appellant's character of discharge.  If the benefit sought is unfavorable to the appellant, he and his representative should be furnished with an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


